Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 10, line 6 through page 13, line 17, filed 14 October 2021, with respect to claims 1-28 have been fully considered and are persuasive.  The rejection of claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000203842 (hereafter JP ‘842) in view of Ryu et al. (US 9,786,903) and, further in view of JP 2011138718 (hereafter JP ‘718) has been withdrawn; and the rejection of claims 1-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 14 October 2021.
(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-28 under 35 U.S.C. 103 as being unpatentable over JP 2000203842 (hereafter JP ‘842) in view of Ryu et al. (US 9,786,903) and, further in view of JP 2011138718 (hereafter JP ‘718) has been withdrawn in view of Applicants’ Amendment.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 24 November 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-227494 application as required by 37 CFR 1.55.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-7, 23, 26, 39, 15-22, 25, 33, 28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) in view of Ryu et al. (US 9,786,903).
Claim 1:	JP ‘718 in Figure 1 (paragraph [0071]) discloses a lithium-ion secondary battery comprising:
a positive electrode (21) comprising a positive electrode active material; and
a negative electrode (22) ,
wherein the positive electrode active material comprises:
a first region (paragraph [0034], lines 1-2);
a second region (a coating layer) covering at least a-first part of the first region (paragraph [0034], lines 3-5); and
a third region inside the first region, wherein the third region comprises a crystal defect (given that the first region is of a composition (magnesium) and 
wherein the first region comprises a transition metal and aluminum (paragraphs [0048]-[0051]),
wherein the first region comprises a layered rock-salt crystal structure (paragraph [0034](3),
wherein the second region comprises a rock-salt crystal structure (paragraphs [0029] and [0035] discloses that the magnesium in the coating layer is similar in form (i.e. crystal structure) to MgO; thus, the second region would obviously comprise a rock-salt crystal structure),
wherein the second region comprises magnesium (paragraphs [0052]-[0054] and [0028]-[0029], and
wherein the third region comprises magnesium. See also entire document.
JP ‘718 does not disclose that at least one of the aluminum and the magnesium has a concentration gradient across the first region and the second region,
Ryu et al. disclose a first region comprising aluminum having a concentration gradient across a first region (col. 4: 31-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first region of JP ‘718 to have a concentration gradient across the first region, as taught in Ryu et al.

Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein JP ‘718 further discloses that the transition metal is cobalt (paragraphs [0048]0[0052]).
Claim 3:	The rejection of claim 2 is as set forth above in claim 1 wherein given that the positive electrode active material of the JP ‘718 combination is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic
ratio of the magnesium to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.25 and lower than or equal to 0.3.
	Claim 4:	The rejection of claim 2 is as set forth above in claim 1 wherein given that the positive electrode active material of the JP ‘718 combination is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic
ratio of the lithium to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.5 and lower than or equal to 0.85.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1.

	However, JP ‘718 discloses an Mg-containing coating layer that would have suppressed the reaction of the positive active material and the electrolytic solution, thus suppressing the deterioration of cycle characteristics and gas generation (paragraphs [0035], [0056], and [0070]).
	Thus, in the absence of unexpected results or a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region with a coating layer of any desired thickness including that claimed so long as the coating layer covers the surface of the composite oxides particles.
	One having ordinary skill in the art would have been motivated to make the modification to provide a coating layer that would have suppressed the elution of the main transition metal element contained on the composite oxide particles, suppressed reaction with the electrolytic solution, and suppressed deterioration of the battery characteristics (paragraph [0056]).
	Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein JP ‘718 further discloses the positive electrode active material further comprises a fourth region comprising a conductive additive ([paragraph [0118], and wherein the second region is obviously between the first region and the fourth region given that the conductive additive and binder of JP ’718 coats the active material.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘718 further discloses an electronic device (paragraph [0002] comprising the secondary battery and wherein further the battery comprises an electrolyte solution or solid electrolyte (paragraph [0194]).
Claim 23:	The rejection of claim 23 is as set forth above in claim 1 wherein JP ‘718 further discloses that the third region obvious comprises fluorine.
In particular, JP ‘718 discloses that the first region comprises fluorine (paragraph [0050] discloses at least one kind of elements from Group 17 which comprises fluorine.
Thus, given that the first region is of a composition (fluorine) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising fluorine.
Claim 26:	The rejection of claim 26 is as set forth above in claim 1 wherein the JP ‘718 combination discloses that the positive electrode active material comprises lithium cobalt oxide, and given that the positive electrode active material of the JP ‘718 combination is of a similar composition and structure to that instantly claimed, the positive electrode active material of the JP ‘718 combination renders obvious a crystal orientation of at least part of the first region and a crystal orientation of at least a part of the second region substantially aligned with each other.
Claim 39:	The rejection of claim 39 is as set forth above in claim 1 wherein Ryu et al. disclose a second region comprising aluminum having a concentration gradient across a first region (col. 4: 31-60).
Claim 15:	JP ‘718 in Figure 1 (paragraph [0071]) discloses a lithium-ion secondary battery comprising:
a positive electrode (21) comprising a positive electrode active material; and
a negative electrode (22),
wherein the positive electrode active material comprises:
a first region (paragraph [0034], lines 1-2);
a second region (a coating layer) covering at least a-first part of the first region (paragraph [0034], lines 3-5); and
a third region inside the first region, wherein the third region comprises a crystal defect (given that the first region is of a composition (magnesium) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising a crystal defect)
wherein the first region comprises a transition metal and aluminum (paragraphs [0048]-[0051]),
wherein the first region comprises a layered rock-salt crystal structure (paragraph [0034](3),

wherein the second region comprises magnesium and fluorine (paragraphs [0052]-[0054] and [0028]-[0029], and
wherein the third region comprises magnesium. See also entire document.
JP ‘718 does not disclose that at least one of the aluminum, the magnesium and the fluorine has a concentration gradient across the first region and the second region,
Ryu et al. disclose a second region comprising aluminum having a concentration gradient across a first region (col. 4: 31-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first region of JP ‘718 to have a concentration gradient across the first region, as taught in Ryu et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a positive electrode active material for a lithium secondary battery of which output property, capacity property, and rate characteristic may be improved (col. 2: 29-36).
Claim 16:	The rejection of claim 16 is as set forth above in claim 15 wherein JP ‘718 further discloses that the transition metal is cobalt (paragraphs [0048]0[0052]).
Claim 17:	The rejection of claim 17 is as set forth above in claim 15 wherein given that the positive electrode active material of the JP ‘718 combination is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic ration of the fluorine to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.05 and lower than or equal to 0.15
Claim 18:	The rejection of claim 18 is as set forth above in claim 15 wherein given that the positive electrode active material of the JP ‘718 combination is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic
ratio of the magnesium to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.25 and lower than or equal to 0.3.
Claim 19:	The rejection of claim 19 is as set forth above in claim 15 wherein given that the positive electrode active material of the JP ‘718 combination is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic
ratio of the lithium to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.5 and lower than or equal to 0.85.
Claim 20:	The rejection of claim 20 is as set forth above in claim 15.
However, the JP ‘718 combination does not disclose a thickness of the second region is greater than or equal to 0.5 nm and less than or equal to 50 nm.

	Thus, in the absence of unexpected results or a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region with a coating layer of any desired thickness including that claimed so long as the coating layer covers the surface of the composite oxides particles.
	One having ordinary skill in the art would have been motivated to make the modification to provide a coating layer that would have suppressed the elution of the main transition metal element contained on the composite oxide particles, suppressed reaction with the electrolytic solution, and suppressed deterioration of the battery characteristics (paragraph [0056]).
	Claim 21:	The rejection of claim 21 is as set forth above in claim 15 wherein JP ‘718 further discloses the positive electrode active material further comprises a fourth region comprising a conductive additive ({paragraph [0118], and wherein the second region is obviously between the first region and the fourth region given that the conductive additive and binder of JP ’718 coats the active material.
Claim 22:	The rejection of claim 22 is as set forth above in claim 15 wherein JP ‘718 further discloses an electronic device (paragraph [0002] comprising the 
Claim 25: 	The rejection of claim 25 is as set forth above in claim 15 wherein JP ‘718 further discloses that the third region obvious comprises fluorine.
In particular, JP ‘718 discloses that the first region comprises fluorine (paragraph [0050] discloses at least one kind of elements from Group 17 which comprises fluorine.
Thus, given that the first region is of a composition (fluorine) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising fluorine.
Claim 33:	The rejection of claim 33 is as set forth above in claim 15 wherein given that the positive electrode active material of the JP ‘718 combination is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic
ratio of the lithium to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.5 and lower than or equal to 0.85.
Claim 28:	The rejection of claim 28 is as set forth above in claim 15 wherein  JP ‘718 c discloses that the positive electrode active material comprises lithium cobalt oxide, and given that the positive electrode active material of JP ‘718 is of a similar composition and structure to that instantly claimed, the positive electrode active 
Claim 41:	The rejection of claim 41 is as set forth above in claim 15 wherein Ryu et al. disclose a first region comprising aluminum having a concentration gradient across a first region (col. 4: 31-60).

	 8.	Claims 8-14, 24, 27, 29-32 and 34-38are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718)
Claim 8:	JP ‘718 in Figure 1 (paragraph [0071]) discloses a lithium-ion secondary battery comprising:
a positive electrode (21) comprising a positive electrode active material; and
a negative electrode (22),
wherein the positive electrode active material comprises:
a first region (paragraph [0034], lines 1-2);
a second region (a coating layer) covering at least a-first part of the first region (paragraph [0034], lines 3-5); and
wherein the first region comprises a transition metal and aluminum (paragraphs [0048]-[0051]),
wherein the first region comprises a layered rock-salt crystal structure (paragraph [0034](3),

wherein the third region comprises magnesium. See also entire document.
JP ‘718 does not disclose that a third region inside the first region, wherein the third region comprises a crystal defect.
However, given that the first region is of a composition (magnesium) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising a crystal defect.
Further, JP ‘718 that the second region comprises a rock-salt crystal structure.
However, JP ‘718 in (paragraphs [0029] and [0035] discloses that the magnesium in the coating layer is similar in form (i.e. crystal structure) to MgO; thus, the second region would obviously comprise a rock-salt crystal structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material to comprise a third region inside the first region, wherein the third region comprises a crystal defect, and a second region comprising a rock-salt crystal structure.
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery that would have exhibited having a high 
Claim 9:	The rejection of claim 9 is as set forth above in claim 8 wherein JP ‘718 further discloses that the transition metal is cobalt (paragraphs [0048]-[0052]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 8 wherein given that the positive electrode active material of JP ‘718 is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of JP ‘718 renders obvious an atomic ratio of the fluorine to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.25 and lower than or equal to 0.3.
Claim 11:	The rejection of claim 11 is as set forth above in claim 8 wherein given that the positive electrode active material of JP ‘718 is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of JP ‘718 renders obvious an atomic ratio of the lithium to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.5 and lower than or equal to 0.85.
Claim 12:	The rejection of claim 12 is as set forth above in claim 8.
However, JP ‘718 does not disclose a thickness of the second region is greater than or equal to 0.5 nm and less than or equal to 50 nm.
	However, JP ‘718 discloses an Mg-containing coating layer that would have suppressed the reaction of the positive active material and the electrolytic solution, 
	Thus, in the absence of unexpected results or a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region of JP ‘718 with a coating layer of any desired thickness including that claimed so long as the coating layer covers the surface of the composite oxides particles.
	One having ordinary skill in the art would have been motivated to make the modification to provide a coating layer that would have suppressed the elution of the main transition metal element contained on the composite oxide particles, suppressed reaction with the electrolytic solution, and suppressed deterioration of the battery characteristics (paragraph [0056]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 8 wherein JP ‘718 further discloses the positive electrode active material further comprises a fourth region comprising a conductive additive (paragraph [0118]), and wherein the second region is obviously between the first region and the fourth region given that the conductive additive and binder of JP ’718 coats the active material.
Claim 14:	The rejection of claim 14 is as set forth above in claim 8 wherein JP ‘718 further discloses an electronic device (paragraph [0002] comprising the secondary battery and wherein further the battery comprises an electrolyte solution or solid electrolyte (paragraph [0194]).
Claim 24:	The rejection of claim 24 is as set forth above in claim 8 wherein JP ‘718 further discloses that the third region obvious comprises fluorine.
In particular, JP ‘718 discloses that the first region comprises fluorine (paragraph [0050] discloses at least one kind of elements from Group 17 which comprises fluorine.
Thus, given that the first region is of a composition (fluorine) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising fluorine.
Claim 27:	The rejection of claim 27 is as set forth above in claim 8 wherein  JP ‘718 c discloses that the positive electrode active material comprises lithium cobalt oxide, and given that the positive electrode active material of JP ‘718 is of a similar composition and structure to that instantly claimed, the positive electrode active material of JP ‘718 renders obvious a crystal orientation of at least part of the first region and a crystal orientation of at least a part of the second region substantially aligned with each other.
Claim 29:	JP ‘718 in Figure 1 (paragraph [0071]) discloses a lithium-ion secondary battery comprising:
a positive electrode (21) comprising a positive electrode active material; and
a negative electrode (22),
wherein the positive electrode active material comprises:

a second region (a coating layer) covering at least a-first part of the first region (paragraph [0034], lines 3-5); and
wherein the first region comprises a transition metal and aluminum (paragraphs [0048]-[0051]),
wherein the first region comprises a layered rock-salt crystal structure (paragraph [0034](3),
wherein the second region comprises magnesium and fluorine (paragraphs [0052]-[0054] and [0028]-[0029], and
wherein the third region comprises magnesium. See also entire document.
JP ‘718 does not disclose that a third region inside the first region, wherein the third region comprises a volume defect.
However, given that the first region is of a composition (magnesium) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising a volume defect.
Further, JP ‘718 that the second region comprises a rock-salt crystal structure.
However, JP ‘718 in (paragraphs [0029] and [0035] discloses that the magnesium in the coating layer is similar in form (i.e. crystal structure) to MgO; thus, the second region would obviously comprise a rock-salt crystal structure).

One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery that would have exhibited having a high capacity, excellent charge/discharge cycle characteristics and small generation of gas inside the battery (paragraph ([0030]).
Claim 30:	The rejection of claim 30 is as set forth above in claim 29 wherein JP ‘718 further discloses that the transition metal is cobalt (paragraphs [0048]-[0052]).
Claim 31:	The rejection of claim 31 is as set forth above in claim 29 wherein given that the positive electrode active material of JP ‘718 is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of JP ‘718 renders obvious an atomic ration of the fluorine to the cobalt measured by X-ray photoelectron spectroscopy higher than or equal to 0.05 and lower than or equal to 0.15
Claim 32:	The rejection of claim 32 is as set forth above in claim 29 wherein given that the positive electrode active material of JP ‘718 is of a composition and crystal structure similar to that instantly disclosed, the positive electrode active material of the JP ‘718 combination renders obvious an atomic

Claim 34:	The rejection of claim 34 is as set forth above in claim 29.
However, JP ‘718 does not disclose a thickness of the second region is greater than or equal to 0.5 nm and less than or equal to 50 nm.
	However, JP ‘718 discloses an Mg-containing coating layer that would have suppressed the reaction of the positive active material and the electrolytic solution, thus suppressing the deterioration of cycle characteristics and gas generation (paragraphs [0035], [0056], and [0070]).
	Thus, in the absence of unexpected results or a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region with a coating layer of any desired thickness including that claimed so long as the coating layer covers the surface of the composite oxides particles.
	One having ordinary skill in the art would have been motivated to make the modification to provide a coating layer that would have suppressed the elution of the main transition metal element contained on the composite oxide particles, suppressed reaction with the electrolytic solution, and suppressed deterioration of the battery characteristics (paragraph [0056]).
Claim 35:	The rejection of claim 35 is as set forth above in claim 29 wherein JP ‘718 further discloses the positive electrode active material further comprises a 
Claim 36:	The rejection of claim 36 is as set forth above in claim 29 wherein JP ‘718 further discloses an electronic device (paragraph [0002] comprising the secondary battery and wherein further the battery comprises an electrolyte solution or solid electrolyte (paragraph [0194]).
Claim 37:	The rejection of claim 37 is as set forth above in claim 29 wherein JP ‘718 further discloses that the third region obvious comprises fluorine.
In particular, JP ‘718 discloses that the first region comprises fluorine (paragraph [0050] discloses at least one kind of elements from Group 17 which comprises fluorine.
Thus, given that the first region is of a composition (fluorine) and crystal structure (layered rock-salt crystal structure) similar to that instantly disclosed, the layered rock-salt crystal structure of the first region would obvious comprise third region comprising fluorine.
Claim 38:	The rejection of claim 38 is as set forth above in claim 29 wherein JP ‘718 discloses that the positive electrode active material comprises lithium cobalt oxide, and given that the positive electrode active material of the JP ‘718 combination is of a similar composition and structure to that instantly claimed, the positive electrode active material of the JP ‘718 combination renders obvious a crystal .

9.	Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) as applied to claim 8 and 15 above, and further in view of Ryu et al. (US 9,786,903).
JP 718 is as applied, argued and disclosed above, and incorporated herein.
Claims 8 and 15:	JP ‘718 does not disclose that the aluminum has a concentration gradient across the first region and the second region,
Ryu et al. disclose a first region comprising aluminum having a concentration gradient across a first region (col. 4: 31-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first region of JP ‘718 to have a concentration gradient across the first region, as taught in Ryu et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a positive electrode active material for a lithium secondary battery of which output property, capacity property, and rate characteristic may be improved (col. 2: 29-36).

Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729